474 F.2d 1397
73-1 USTC  P 9441
BAY SOUND TRANSPORTATION CO. et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 72-3208.
United States Court of Appeals,Fifth Circuit.
April 12, 1973.Rehearing and Rehearing En Banc Denied June 28, 1973.

John A. Bailey, Houston, Tex., Benjamin W. Yancey, New Orleans, La., for plaintiffs-appellants.
Scott P. Crampton, Asst. Atty. Gen., William S. Estabrook, Charles Barnett, Attys., Tax Division, Dept. of Justice, Washington, D. C., James R. Gough, Asst. U. S. Atty., Anthony J. P. Farris, U. S. Atty., Robert G. Darden, Asst. U. S. Atty., Houston, Tex., Myron C. Baum, Chief, Refund Trial Section No. 2, Meyer Rothwacks, Chief, Appellate Section, U. S. Dept. of Justice, Tax Division, Washington, D. C., for defendant-appellee.
Before BELL, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
We affirm on the basis of the well reasoned memorandum opinion of the district court, Bay Sound Transportation Co. v. United States of America, 350 F.Supp. 420 (S.D.Tex., 1972).  The case received comprehensive treatment in the district court and we are unable to perceive error.


2
Affirmed.